IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-86,465-01


                   EX PARTE BARNEY SAMUEL BRADSHAW, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. CR13-289 IN THE 4TH DISTRICT COURT
                              FROM RUSK COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

continuous sexual abuse of a child and sentenced to imprisonment for sixty years.

        Applicant filed a motion for appointment of habeas counsel in the trial court and made

several ineffective assistance of counsel claims. The trial court appointed habeas counsel, who filed

a habeas application. The district clerk forwarded the habeas application to this Court in accordance

with the habeas statute, but there are no findings from the trial court. We remand this application to

the 4th District Court of Rusk County to allow the trial judge to complete an evidentiary
investigation and enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: March 22, 2017
Do not publish